Case 17-12068        Doc 83     Filed 03/14/19     Entered 03/14/19 11:03:53          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-12068
         DeShaun T Jones
         Tameika S Jones
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/17/2017.

         2) The plan was confirmed on 02/16/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/26/2018.

         5) The case was dismissed on 01/11/2019.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $16,000.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-12068      Doc 83        Filed 03/14/19    Entered 03/14/19 11:03:53                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor              $32,988.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                   $32,988.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,859.24
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,859.24

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                  Unsecured      1,000.00         100.00           100.00           0.00        0.00
 CHECK CITY ONLINE               Unsecured            NA         692.88           692.88           0.00        0.00
 ECMC                            Unsecured     34,290.00     48,356.17        48,356.17            0.00        0.00
 ECMC                            Unsecured     25,000.00     28,931.59        28,931.59            0.00        0.00
 ILLINOIS DEPT OF REVENUE        Priority            0.00      3,231.22         3,231.22      1,950.71         0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA         883.66           883.66           0.00        0.00
 ILLINOIS STUDENT ASSIST COMM    Unsecured    100,000.00    100,224.72       100,224.72            0.00        0.00
 ILLINOIS STUDENT ASSIST COMM    Unsecured     12,473.00     13,697.25        13,697.25            0.00        0.00
 INTERNAL REVENUE SERVICE        Priority          529.00           NA               NA            0.00        0.00
 JEFFERSON CAPITAL SYSTEMS       Secured             0.00          0.00             0.00           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS       Secured             0.00          0.00             0.00           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS       Secured       34,636.00     34,535.31        34,535.31      14,039.88    2,971.63
 JEFFERSON CAPITAL SYSTEMS       Secured       19,760.00     19,759.98        19,759.98       7,426.74      739.80
 LVNV FUNDING                    Unsecured         700.00        792.89           792.89           0.00        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         600.00        656.76           656.76           0.00        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         550.00        611.89           611.89           0.00        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         550.00        624.82           624.82           0.00        0.00
 QUANTUM3 GROUP                  Unsecured         730.00        971.80           971.80           0.00        0.00
 QUANTUM3 GROUP                  Unsecured         260.00        391.39           391.39           0.00        0.00
 FIRST SAVINGS BANK/BLAZE        Unsecured         600.00           NA               NA            0.00        0.00
 ILLINOIS DEPT OF REVENUE        Unsecured      4,300.00            NA               NA            0.00        0.00
 BARCLAYCARD                     Unsecured         280.00           NA               NA            0.00        0.00
 LEGACY/FIRST NATIONAL BANK      Unsecured         600.00           NA               NA            0.00        0.00
 MERRICK BANK                    Unsecured      1,500.00            NA               NA            0.00        0.00
 WEBSTER DENTAL                  Unsecured         330.00           NA               NA            0.00        0.00
 WILMINGTON SAVINGS/CHRISTIANA   Unsecured            NA            NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-12068      Doc 83        Filed 03/14/19    Entered 03/14/19 11:03:53                Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim          Claim        Claim        Principal       Int.
 Name                               Class    Scheduled       Asserted     Allowed         Paid          Paid
 EDUCATION PHEAA/HCB/AES/WELLS   Unsecured     21,216.00             NA          NA             0.00        0.00
 ROBERT MORRIS                   Unsecured      4,700.00             NA          NA             0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured     32,000.00      38,238.08    38,238.08            0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured    125,000.00     153,589.82   153,589.82            0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00               $0.00                  $0.00
       Mortgage Arrearage                                   $0.00               $0.00                  $0.00
       Debt Secured by Vehicle                         $54,295.29          $21,466.62              $3,711.43
       All Other Secured                                    $0.00               $0.00                  $0.00
 TOTAL SECURED:                                        $54,295.29          $21,466.62              $3,711.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00                  $0.00
        Domestic Support Ongoing                               $0.00             $0.00                  $0.00
        All Other Priority                                 $3,231.22         $1,950.71                  $0.00
 TOTAL PRIORITY:                                           $3,231.22         $1,950.71                  $0.00

 GENERAL UNSECURED PAYMENTS:                          $388,763.72                   $0.00               $0.00


 Disbursements:

        Expenses of Administration                             $5,859.24
        Disbursements to Creditors                            $27,128.76

 TOTAL DISBURSEMENTS :                                                                        $32,988.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-12068        Doc 83      Filed 03/14/19     Entered 03/14/19 11:03:53            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
